DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-12 are pending in the instant application and are under consideration by the Examiner.  
Information Disclosure Statement: 
3.	The information disclosure statement filed on 12/17/2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and  may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4a.	Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 8,067,003 (‘003). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1-12 of U.S. Patent ‘003 claims a method for suppressing rheumatoid arthritis in an animal, comprising: administering a composition comprising an effective amount of an IL-6 antibody to said animal, wherein the IL-6 antibody comprises at least one light chain variable region and one heavy chain variable region, 
said light chain variable region comprising:
1-X2-X3-X4-V-X5-Y-M-Y, wherein X1 is A or G, X2 is S or R, X3 is H, I, S, or Y, X4 is S or Y, and X5 is S or F;
a CDRL2 amino acid sequence of SEQ ID NO: 133 comprising the sequence D-X6-S-X7-L-X8-S, wherein X6 is F, L, M, or T, X7 is N or E, and X8 is A or T; and
a CDRL3 amino acid sequence of SEQ ID NO: 134 comprising the sequence X9-X10-W-S-G-Y-P-Y-T, wherein X9 is M, C, or S, and X10 is Q or C;
said heavy chain variable region comprising:
a complementarity determining region heavy chain 1 (CDRH1) amino acid sequence of SEQ ID NO: 135 comprising the sequence G-F-X11-X12-S-X13-F-A-X14-S, wherein X11 is T or Q, X12 is F, S, or T, X13 is S or P, and X14 is L or M;
a CDRH2 amino acid sequence of SEQ ID NO: 136 comprising the sequence K-X15-S-X16-G-G-S-X17-X18-Y-X19-X20-D-T-X21-X22-X23, wherein X15 is A or I, X16 is S or P, X17 is Y or W, X18 is T, E, or Y, X19 is Y or F, X20 is P, S, D, or F, X21 is V or D, X22 is T or A, and X23 is G or P; and
a CDRH3 amino acid sequence of SEQ ID NO: 137 comprising the sequence Q-E-W-G-X24-Y-A-E-D-X25, wherein X24 is S, Y, T, or N, and X25 is Y, T, F, or F.
In instant claims 1-12, a method for suppressing rheumatoid arthritis in an animal, comprising: administering a composition comprising an effective amount of an IL-6 antibody and a composition comprising an effective amount of an antirheumatic to said animal, wherein 
a complementarity determining region light chain 1 (CDRL 1) amino acid sequence of SEQ ID NO: 132 comprising the sequence S-X1-X2- X3-X4-V-X5-Y-M-Y, wherein X1 is A or G, X2 is S or R, X3 is H, I, S, or Y, X4 is S or Y, and X5 is S or F; 
a CDRL2 amino acid sequence of SEQ ID NO: 133 comprising the sequence D-X6-S-X7-L-X8-S, wherein X6 is F, L, M, or T, X7 is N or E, and X8 is A or T; and 
a CDRL3 amino acid sequence of SEQ ID NO: 134 comprising the sequence X9-X10-W-S-G-Y-P-Y-T, wherein X9 is M, C, or S, and X10 is Q or C; 
said heavy chain variable region comprising: 
a complementarity determining region heavy chain 1 (CDRH1) amino acid sequence of SEQ ID NO: 135 comprising the sequence G- F-X11 wherein X11 is T or Q, X12 is F, S, or T, X13 is S or P, and X14 is L or M; - 164 – 
CEN5094USDIV7 a CDRH2 amino acid sequence of SEQ ID NO: 136 comprising the sequence K-X15-S-X16-G-G-S-X17-X18-Y-X19-X20-D-T-X21-X22-X23, wherein X15 is A or I, X16 is S or P, X17 is Y or W, X18 is T, E, or Y, X19 is Y or F, X20 is P, S, D, or F, X21 is V or D, X22 is T or A, and X23 is G or P; and 
a CDRH3 amino acid sequence of SEQ ID NO: 137 comprising the sequence Q-L-W-G-X24-Y-A-L-D-X25, wherein X24 is S, Y, T, or N, and X25 is Y, T, F, or I, is claimed. 

Conclusion 
No claim is allowed.
Claims 1-12, are rejected.





Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646